Citation Nr: 1048387	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from October 1940 to July 1945.  
He died in July 2005.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 2009, 
the Board remanded the appeal for further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2005 and the certificate of death 
lists the immediate cause of death as pneumonia.

2.  At the time of his death, among other disabilities, service 
connection was in effect for chronic, moderate anxiety reaction 
with posttraumatic stress disorder.  

3.  The Veteran's service-connected anxiety reaction with 
posttraumatic stress disorder caused or contributed substantially 
or materially to cause his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the Board's favorable determination, no further 
discussion of VCAA compliance is needed at this time.  

Analysis

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  Service-
connected disability will be considered as the principal cause of 
death when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown that 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2010).  That regulation permits 
service connection not only for disability caused by service-
connected disability, but also for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  See id.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The appellant contends that the Veteran's service-connected 
anxiety reaction with posttraumatic stress disorder (PTSD) 
contributed to his death.

In a January 2007 letter, Dr. F. stated that the Veteran's 
generalized anxiety could have been due to PTSD and that the 
Veteran's peptic ulcer disease and related problems could also be 
due to the same stress of combat.  As this letter indicated that 
the Veteran's gastrointestinal maladies may have been related to 
his service-connected anxiety reaction with PTSD, and caused or 
contributed substantially or materially to his death, the Board 
requested a medical opinion.

In a February 2010 report, a VA examiner stated that the 
Veteran's service-connected anxiety reaction with PTSD resulted 
in his gastrointestinal problems and/or stomach cancer, which 
contributed to his death.  The examiner concluded that the 
Veteran's service-connected anxiety reaction with PTSD caused or 
contributed substantially or materially to his death.  The 
examiner explained that the Veteran's psychiatric disability 
resulted in a duodenal ulcer, peptic ulcer disease, and 
gastroesophageal reflux disease (GERD), and that the GERD 
resulted in the aspiration that caused the pneumonia that led to 
his death.

In a July 2010 report, another VA examiner stated that the 
Veteran's peptic ulcer disease was caused by anxiety.  The 
examiner observed that, although the majority of peptic ulcers 
are caused by infection with H. pylori and/or the use of 
nonsteroidal anti-inflammatory drugs (NSAIDs), stress can also 
cause ulcers.  The examiner then explained that, as there was no 
evidence of the presence of H. pylori in the Veteran or 
significant use of NSAIDs by the Veteran, his ulcers were caused 
by his anxiety disorder.

Given the above, the medical evidence of record shows that the 
Veteran's service-connected anxiety reaction with PTSD led to 
gastrointestinal problems which led to the aspiration that led to 
the pneumonia that caused his death.  Thus, the Board finds that 
the Veteran's service-connected anxiety reaction with PTSD caused 
or contributed substantially or materially to cause his death.  
Accordingly, service connection for the cause of the Veteran's 
death is warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


